DETAILED ACTION
1.	This action is in response to amendment filed February 15, 2022.  
2.	By this amendment, claims 1-25 are presented for further consideration.
3.	No new IDS have been submitted. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on February 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No 10,869,190 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 Response to Arguments
4.	Applicant’s arguments regarding the amendment submitted on February 15, 2022 have been considered and are persuasive.  Also, please see previous Office action (12/21/2021, Claims 1-25 were indicated as allowable over prior, and applicant agreed to file a terminal disclaimer to overcome DP over of US Patent No 10,869,190).  Therefore, all the previous pending rejections are withdrawn and the record is clear.
	According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
5.	Claims 1-25 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/OLEG KORSAK/
Primary Examiner, Art Unit 2492